Citation Nr: 1452803	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles, to include as due a medically unexplained chronic multi-symptom illness due to Gulf War service.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1972 to June 1992, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the Veteran's September 2009 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in a February 2011 statement, he withdrew his request.

A March 2013 Board decision denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court); in a December 2013 Order, the Court vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand (JMR).  In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy, and responded, waiving Agency of Original Jurisdiction (AOJ) review of the evidence submitted in connection with the July 2014 response.


FINDINGS OF FACT

1.  Rheumatoid arthritis is a chronic multi-symptom illness of partially understood etiology; as such, is not a medically unexplained chronic multi-symptom illness.

2.  Rheumatoid arthritis involving the shoulders, elbows, hands, and ankles did not have its onset during active service or within one year thereafter, and is not otherwise related to the Veteran's active duty service.
	


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination prior to the development of the claim.  To address the medical question at issue, the Board obtained a VHA advisory medical opinion.  As will be discussed in greater detail below, the opinion is accompanied by a thorough explanation of rationale and reflects familiarity with the factual evidence; the Board finds it adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, Analysis

The Veteran seeks service connection for rheumatoid arthritis.  Although the Court remanded this case for consideration under 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, the Board notes that the Veteran is entitled to consideration under all theories of entitlement (i.e., presumptive, direct), which the Board will address in turn.  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Presumptive Service Connection under 38 C.F.R. § 3.317

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 77 Fed. Reg. 63,225 et seq. (October 16, 2012).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

The determinative issue in this case is whether rheumatoid arthritis is a medically unexplained chronic multi-symptom illness.  As such, in April 2014, the Board requested a medical advisory opinion as to this issue.  In requesting this opinion, the Board was cognizant of the holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which held that VA may consider independent medical evidence to support its findings, but is not permitted to base decisions on its own unsubstantiated medical conclusions.  In May 2014, the Director of Rheumatology at a VA medical center submitted a detail and conclusive medical advisory opinion. 

As noted by the Veteran's attorney, in the opinion the medical advisor noted that "the cause of rheumatoid arthritis is unknown."  However, the medical advisor qualified that statement in the same sentence by clarifying that "much like diabetes and multiple sclerosis" there is "at least partially explained and widely accepted concepts in regards to etiology and pathogenesis that are well documented and established in the literature."  The medical advisor identified both genetic and environmental components involved in the pathogenesis of rheumatoid arthritis.  Relying on nine (9) scientific and medical treatises, authored by over fifteen (15) scholars, scientists and doctors for the opinion, the Director of Rheumatology explained that the American College of Rheumatology-EULAR developed classification criteria for the diagnosis of rheumatoid arthritis, which includes findings of swelling or synovitis of joints detected on musculoskeletal examination.  The classification criteria are based on the demonstration of specific laboratory abnormalities.  The medical advisor notes that this is different in comparison with other disabilities that have been labeled as a medically unexplained chronic multi-symptom illness (such as fibromyalgia or chronic fatigue syndrome), which cannot be tested.  Beyond being able to test to for rheumatoid arthritis, the medical advisor also indicated that rheumatoid arthritis is also different from other disabilities labeled a medically unexplained chronic multi-symptom illness because the symptoms of pain, fatigue and disability are not out of proportion to physical findings, which have been detailed by the classification criteria prepared by American College of Rheumatology-EULAR.

The medical advisor identified rheumatoid arthritis as a chronic autoimmune disease resulting from "intricate interactions between genes and the environment," resulting in an immunological response causing increased autoantibody titers, increased serum inflammatory markers, and subsequent inflammation in the joints.  She stated that "it is known that exposure to recognized environmental factors in a genetically susceptible individual can result in development of RA."  Susceptibility "is clearly defined by a pattern of inherited genes."  Specifically, genetic risk factors, including those caused by human leukocyte antigen (HLA) and major histocompatibility (MHC) genes, account for up to 60% of disease susceptibility.  The medical advisor noted that smoking is "associated with an increased risk of seropositivity" and a "more aggressive disease pattern."  

Additionally, the medical advisor noted that "epigenetic influences are important in pathogenesis of RA."  The medical advisor defined epigenetics as "heritable changes that control gene expression, such as DNA methylation of promoters and the abnormal expression of microRNAs in the circulation and in the joint tissue."  MicroRNAs have been identified as being overexpressed in rheumatoid arthritis tissues and play a major role in the overall inflammatory response.  The medical advisor noted that these epigenetic mechanisms responsible for the inflammatory reactions and joint destruction are "well defined in the literature."  

The medical advisor was candid in noting that "rheumatoid arthritis likely has many pathways leading to the excessive autoreactivity as elucidated in this report," but even so, "this disease would not be considered to be in a category of a medically unexplained chronic multi-symptom illnesses."  In fact, she noted, "the major advances in understanding the pathogenetics of RA" have, in fact, resulted in the development of many specifically and highly targeted therapies and biologic agents that are now available for the treatment of RA."  

In July 2014 correspondence, the Veteran's attorney vehemently opposed the Director of Rheumatology's advisory opinion and conclusion that rheumatoid arthritis is not considered to be in the category of a medically unexplained chronic multi-symptom illness.  Relying on nothing but the reading of the statute and presenting no competent (medical) evidence to the contrary, the attorney presents numerous arguments meant to discredit the advisory medical opinion.  The Board will address each argument in turn.  

At the outset, the attorney begins by arguing that the statement in the JMR that "[r]heumatoid arthritis is an autoimmune disease without a known cause," citing to the Medline Plus Medical Encyclopedia, National Library of Medicine & National Institute of Health, is the mandate of the Court and requires strict compliance by the Board.  See http://www.nlm.nih.gov/medlineplus/rheumatoidarthritis.html.  

However, the JMR directed the Board "to address whether Appellant's rheumatoid arthritis is a medically unexplained chronic multisymptom illness within the meaning of [38 C.F.R. § 3.317]."  Therefore, by undertaking such discussion regarding rheumatoid arthritis, the Board is fulfilling the terms of the JMR and not taking action contrary to the JMR.  See Russell v. Shinseki, 25 Vet. App. 26 (2011) (per curium).

The attorney argues that the medical advisory opinion concedes that rheumatoid arthritis has an unknown etiology.  This argument oversimplifies and misconstrues the opinion provided.  Particularly, the attorney fails to acknowledge that the medical advisor's statement was qualified by the remainder of that sentence, which clarifies, "however . . . rheumatoid arthritis has at least partially explained and widely accepted concepts in regards to etiology and pathogenesis that are well documented and established in the literature."  The medical advisor compares rheumatoid arthritis to diabetes and multiple sclerosis, which are cited in the 38 C.F.R. § 3.317(a)(2)(ii) as examples of medically unexplained chronic multi-symptoms illnesses with partially explained etiologies and pathophysiology.  

The attorney also contends that because the Veteran does not have a family history of rheumatoid arthritis, "the theory of genetics can be ruled out in this case."  However, this is overgeneralizes the Director of Rheumatology's advisory opinion.  As outlined above, the medical advisor discussed how the etiology of rheumatoid arthritis is an intricate interplay between genes, the environment, and epigenetic influences; detailing down to the minutiae and the effect of microRNA's role in circulation and joint tissue.  A review of the nine cited and supporting medical and scientific articles relied on by the medical advisor clearly shows how detailed and intricate this process is.  At no time does the Director of Rheumatology indicate that family history is a factor.  Instead, she refers to "a pattern of inherited genes" which increases susceptibility to rheumatoid arthritis.  The bottom line is that the development of rheumatoid arthritis is a complex process that is dependent on the not-fully known interplay of genetics and the environment.  

The attorney argues that the medical advisor was wrong to have discussed environmental factors, because 38 C.F.R. § 3.317 does not require proof of exposure to toxins.  While the Board agrees that 38 C.F.R. § 3.317 does not require proof of exposure to toxins, the medical advisor's use of the term "environmental factors" is clearly more broad than exposure to toxins.  For example, she references smoking as a significant environmental factor.  The medical advisor was not commenting on whether the Veteran was actually exposed to such environmental factors, nor is the Board considering whether such exposure existed in its analysis under § 3.317.  However, the medical advisor's discussion on this point is relevant as support for her conclusion that rheumatoid arthritis is not a disease of unknown etiology.  Her rationale is that since environmental factors, like smoking, are "well known and widely accepted" in the medical literature to play a role in increasing the risk of seropositivity and leading to a "more aggressive disease process," the etiology and pathophysiology of rheumatoid arthritis is at least partially understood.  The medical advisor, and in turn the Board, are not contemplating whether environmental exposure took place in this case with this Veteran, but more broadly discussing how environmental factors (as a whole) are important in considering whether rheumatoid arthritis is a medically unexplained chronic multi-symptom illness.  The discussion of environmental factors showcase that there is at least a partially explained etiology for the development of rheumatoid arthritis.  

Additionally, the attorney argues that any discussion of whether rheumatoid arthritis is treatable is irrelevant.  However it is relevant to the extent that the medical advisor relies on the fact that the medical community can diagnosis and treat rheumatoid arthritis as support for her finding that rheumatoid arthritis has a partially understood etiology.  The medical advisor explains in her opinion that without understanding the pathogenesis of rheumatoid arthritis, the specific and highly targeted therapies used to treat rheumatoid arthritis would not exist.  This is just another example the medical advisor uses to support her conclusion that the etiology of rheumatoid arthritis is partially understood.  

Finally, the Veteran's attorney notes that a reading of the regulation uses the disjunctive "or" as opposed to the conjunctive "and" in discussing whether the regulation requires both conclusive pathophysiology and etiology.  However, a full reading of § 3.317(a)(2)(ii) as written uses "and" and "or" interchangeably.  The first line of the section defines a medically unexplained chronic multi-symptom illness as "a diagnosed illness without conclusive pathophysiology or etiology . . ."  However, the final line in the section notes that a chronic multi-symptom illness of "partially understood etiology and pathophysiology . . . will not be considered medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, the attorney's argument that the reading of regulation as disjunctive rather than conjunctive is determinative in this case is not supported by a close reading of the regulation itself.  In any event, the Director of Rheumatology addresses both the etiology and the pathophysiology of rheumatoid arthritis and finds that both are at least partially explained.  

The Board notes, and the Veteran's attorney concedes (see the attorney's February 2014 correspondence), that the question of whether rheumatoid arthritis classifies as a medically unexplained chronic multi-symptom illness is "solely a medical determination."  See 75 Fed. Reg. 61, 995-01, 61, 995-96 (Oct. 7, 2010).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions.  See 38 C.F.R. § 3.159 (a)(1).  In proffering the above arguments, the Veteran's attorney does not present evidence that he has any education, training, or experience to offer medical diagnoses, statements or opinions.  As noted above, the Veteran's attorney relies solely on interpretation of the regulation, reading of the advisory opinion, and does not present any additional evidence, to include any additional medical evidence, to support his arguments.  

The Board finds the only competent medical evidence as to the question whether rheumatoid arthritis is a medically unexplained chronic multi-symptom illness is the May 2014 medical advisory opinion by the Director of Rheumatology, which concluded that rheumatoid arthritis is a chronic multi-symptom illness with a partially explained etiology (due to an intricate interplay between genetic, epigenetics and environmental factors).  The Board notes that the Medline Plus Medical Encyclopedia statement cited above does not address the question whether rheumatoid arthritis is a medically unexplained chronic multi-symptom illness.  The Board finds the VHA opinion highly probative and persuasive as it was prepared by a medical expert in the field of rheumatology.  As such, the Board finds that service connection for rheumatoid arthritis is not warranted under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      
Other Theories of Service Connection

It must still be considered whether the Veteran's rheumatoid arthritis is causally related to the Veteran's service, or may be presumed to have been incurred in service under the provisions of 38 C.F.R. § 3.309.  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's STRs do not reflect any diagnoses of rheumatoid arthritis.  Of note rheumatoid factor testing in August 1983 was negative.  His 1992 service retirement examination noted that he denied having any arthritis, rheumatism, or bursitis, or problems with his shoulders, elbows, or feet; and examinations of the upper and lower extremities and of the feet were normal.  There is also no medical evidence of any complaints, findings, or diagnoses of rheumatoid arthritis within one year of discharge. 

The Board notes that the STRs show that the Veteran twisted his right ankle in December 1974.  X-rays were normal and he was referred to physical therapy.  There are no further complaints regarding the right ankle.  He complained of right elbow numbness and pain in March 1983 and was diagnosed with radial neuritis.  There are no further complaints regarding the right elbow. 

Following separation from service, a September 2001 private treatment note shows a history of rheumatoid arthritis, but a November 2006 treatment note specifies that the Veteran does not have a history of rheumatoid disorder.  Similarly, although a May 2008 private treatment note shows a history of rheumatoid arthritis diagnosed 20 years ago, in reference to the left knee; the Board reiterates that there is no documentation of a diagnosis of rheumatoid arthritis 20 years earlier, or in 1988 during service.  Here, the Board notes that the medical evidence shows that the Veteran has been found to have degenerative arthritis of the knees with a history of knee pain since age 21.

A November 2004 treatment note reflects complaints of a lot of body aches.  An August 2005 treatment note reflects a finding of arthritis mostly in the knees.  A February 2006 treatment note reflects complaints of myalgias.  In 2007, the Veteran began to receive care from the Tampa VA Medical Center (VAMC).  An August 2007 treatment note reflects a history of bilateral knee pain since age 21 and that the Veteran had been told that it was some sort of arthritis, possibly rheumatoid arthritis. He also complained of morning hand stiffness.  The physician indicated that the Veteran's rheumatoid factor was high and provided a diagnosis of rheumatoid arthritis versus palindromic rheumatoid arthritis versus gout versus a combination.  Here, the Board observes that service connection for degenerative osteoarthritis of the knees has already been established as having had its onset during active service.  Given the above, the record shows that the Veteran was not diagnosed with rheumatoid arthritis until August 2007, over 15 years after discharge from active service.  

While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even if the Board were to find that he began to have symptoms of rheumatoid arthritis in 2004, that still dates the onset of the disorder to 12 years after discharge from active service.  The Board reiterates that, although the September 2001 private treatment note shows a history of rheumatoid arthritis, the documented medical evidence of record does not support such history.

In support of his claim, the Veteran submitted medical treatise evidence in January 2008.  The research article concluded that the rheumatic manifestations in Gulf War veterans are similar to symptoms and diagnoses described in previous wars and are not unique to active duty soldiers and that the results of serologic screening were poor predictors of the presence of rheumatoid disease.  Of note, the article found that the incidence of individual rheumatoid diseases reflected that which would be expected in the general population.  The Board observes that the above essentially shows that there is no increased risk of rheumatoid arthritis in Gulf War veterans.  Thus, the medical treatise evidence fails to relate the Veteran's rheumatoid arthritis to active service, including his service in the Southwest Asia Theater of operations.  

In September 2009, the Veteran submitted a statement from his primary care physician.  However, the physician stated that she was unable to provide an opinion as to whether the Veteran's rheumatoid arthritis was related to service because she was not trained at all in compensation and pension matters and she did not review his STRs. 

In a March 2008 statement, the Veteran's co-worker stated that he has known the Veteran since June 1993 and in the past the Veteran had been capable of completing any task or work-related assignment but in the past two to three years the Veteran has not been able to perform as well.  Although submitted in support of his claim, the above statement actually tends to show that the Veteran's rheumatoid arthritis had its onset three years earlier, or in 2005.  The Board observes that this date of onset corresponds roughly with the medical evidence of record.

In a September 2008 statement, the Veteran's wife stated that she and the Veteran moved to Florida in 1991 to start a life after the military and it was then that the Veteran began to need help getting out of bed and putting on his shoes due to pain.  She added that his knee, hand, hip, and shoulder do not let him enjoy his grandchild or do the things he likes.  She indicated that the Veteran has had discomfort and pain for 15 years. 

In June 2014, the Veteran submitted an affidavit stating that in 1979 he began experiencing swelling of his ankles, knees, and hands, as well as other issues with his shoulders.  He stated that although the severity of his pain and swelling progressed, he did not report this condition in order to maintain military integrity.  Additionally, the Veteran stated that a year following his discharge he underwent surgery for carpel tunnel, but that the symptoms persisted after the surgery, and were later included in his diagnosis of rheumatoid arthritis.  

In July 2014, the Veteran's wife submitted an affidavit in which she again stated that she noticed the Veteran's symptoms (severe pain and swelling in his hands, knees and legs) as early as the 1990s.  She stated that although he underwent surgeries for his hand and right knee, he continued to experience excruciating pain and swelling.  She confirmed that he was officially diagnosed with rheumatoid arthritis in 2007, and detailed his present symptomology and treatment.  

Also in July 2014, a buddy statement from an individual who knew the Veteran from both service and since separation was submitted in support of the Veteran's claim.  While the statement did not include any information regarding the Veteran's condition in service - except to note that the Veteran confided in him - the statement noted that since 2005, he knew the Veteran to suffer stiffness and pain, requiring him to be carried from church to the car. 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.

In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Calzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

As noted above, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The Board acknowledges the Veteran's wife's assertions that the Veteran has had problems since 1991 as well as the Veteran's assertion that he has had problems with his shoulders, elbows, hands, and ankles since active service.  They are competent to give evidence about observable symptoms such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994). 

To the extent that the Veteran and his wife are claiming that he has experienced (and she has observed evidence of) continuous pain in the shoulders, elbows, hands, and ankles since active service, the Board finds these statements are not credible based on interest as well as the fact that they are inconsistent with the contemporaneous medical evidence.  The Veteran is the claimant in this case, and therefore, along with his wife, he has an interest in the outcome of that upon which he has opined.  This interest in the outcome impacts negatively on their credibility and reduces the weight of their statements.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), where the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, the record here is not merely silent regarding whether or not he had rheumatoid arthritis in service.  Rather, the record shows affirmatively in 1983 that laboratory testing was negative for rheumatoid arthritis.  Further, his service retirement/discharge examination report reflects a normal evaluation of the upper and lower extremities and of the feet with an affirmative "no" as to complaint of arthritis or rheumatism.  Additional notations to this examination report indicate that the Veteran was in good health and that the physical examination was normal.  The statements he made during his 1992 service retirement examination are inconsistent with his contentions regarding continuity of symptomatology.  Thus, there is contemporaneous evidence that does not support the claim, rather than merely a lack of contemporaneous evidence.

There is also no medical evidence of rheumatoid arthritis or joint pain involving the shoulders, elbows, hands, or ankles until many years after service.  Notably, a September 2001 record noted a history of RA and a November 2006 post-service military orthopedic clinic visit noted "[n]o rheumatologic disorder" under diagnosis history.  Again, there is affirmative evidence that rheumatoid arthritis was not present for many years after service, rather than merely a lack of contemporaneous evidence.

Lastly, if the Veteran had experienced shoulder, elbow, hand, and ankle problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in December 2007.  Here, the Board observes that, when the Veteran filed claims for service connection for, among other things, a bilateral knee disability shortly after discharge, he did not file a claim for service connection for rheumatoid arthritis or for disability involving the currently claimed joints.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic disorders.  See Woehlaert, 21 Vet. App. 456.  As to the specific issue in this case, rheumatoid arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is so because, as evidenced in the medical record and as outlined above, specific testing and pertinent observations in consideration of environmental and genetic factors is necessary for a diagnosis of rheumatoid arthritis.  

The Veteran, his wife, and the individuals who provided statements in support of the Veteran's claim, have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical diagnosis or causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in the causes of rheumatoid arthritis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence lacks probative value. 

Given the above, the Board finds that the preponderance of the evidence is against a finding of service connection for rheumatic arthritis based on continuity of symptomatology. 

The preponderance of the evidence is also against a finding that rheumatoid arthritis manifested to a compensable degree within one year of service separation.  Significantly, the Veteran's discharge examination was normal.  There are no treatment records for complaints, treatment, or diagnosis of rheumatoid arthritis within a year of separation.  The only evidence of symptomatology within the presumptive period are the statements of the Veteran and his wife, which have been deemed not credible, as discussed above.  As such, the Board finds that the preponderance of the probative and competent evidence is against finding that the Veteran's rheumatoid arthritis was manifest to a compensable degree within one year of his active duty discharge and, thus, service connection on this basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, the preponderance of the evidence is against a finding that the Veteran's rheumatoid arthritis is otherwise related to active service.  In addition to the lack of evidence showing that his rheumatoid arthritis manifested during service or within a year thereafter, the evidence does not link his current diagnosis of rheumatoid arthritis (RA) to his service.  The only opinion as to the nexus between the Veteran's rheumatoid arthritis and his service is the May 2014 VHA advisory medical opinion which found that such disability was not related to his service, including his service in Southwest Asia.  This opinion was proffered by a medical doctor currently serving as a VA Director of Rheumatology, an expert in the field.  She supported her conclusion after "the Veteran's chart and enclosed medical records were thoroughly reviewed."  Thus, the provider had the opportunity to review the Veteran's medical history, including his STRS, post-service medical records, and all lay evidence prior to providing her opinion (and outlined the history she found pertinent to her review).  

The Director of Rheumatology found that the diagnosis of rheumatoid arthritis "clearly manifested historically and objectively long after the Veteran's service."  She found that the onset of symptoms began in 2007 with diagnosis the same year.  She also noted that "[t]he patient would not have met ACR-EULAR diagnostic criteria for RA prior to his presentation with new symptoms of hand stiffness, findings of synovitis on musculoskeletal exam, and positive rheumatoid factor in 2007."  As such, the Board finds this opinion to be highly probative and persuasive evidence in this case.  

In conclusion, service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles is denied.



____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


